Citation Nr: 1746291	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-11 775 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an April 2013 rating decision, the Veteran's rating for PTSD was increased to from 50 percent to 70 percent, effective July 19, 2010, the date VA received the Veteran's initial claim.  This increase during the appeal did not constitute a full grant of the benefit sought.  Thus, the Veteran's claim for an increased evaluation for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  [In this regard, as the August 2011 VA examiner found that the Veteran's previous diagnosis of depression is secondary to his PTSD, all manifestations of the depression will be considered in the rating of this service-connected disability.  This is also reflected on the title page of this decision.]

In an April 2016 remand, the Board found that the matter of unemployability has been raised with regard to the period on appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that, when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  The Board acknowledges that an August 2013 rating decision denied entitlement to a TDIU and was not appealed.  However, as the issue of an increased rating was appealed to the Board with specific statements alleging unemployability, the Board must consider TDIU as part and parcel to the increased rating appeal.  See April 2013 VA Form 9.  

FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's service-connected PTSD has resulted in total occupational and social impairment.
2.  The award of a 100 percent rating for PTSD renders the issue of entitlement to a TDIU moot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  A TDIU is not warranted, as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the claim for entitlement to a rating in excess of 70 percent for PTSD is being granted in full, any error related to the duties to notify and assist is moot.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 70 percent rating is assigned for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned for a mental disorder that results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117. 

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.  

Analysis - PTSD

The Veteran contends that he is entitled to a 100 percent rating for his service-connected PTSD.  See April 2013 VA Form 9.  After a thorough review of the evidence and affording the Veteran the benefit-of-the doubt, the Board agrees that a higher 100 percent rating for PTSD is warranted.

In pertinent part, in August 2011, the Veteran underwent a VA psychological examination to assess the current severity of his PTSD.  The examiner found symptoms of depressed mood; reduced energy and feelings of hopelessness; anxiety; suspiciousness; mild memory loss; circumstantial, circumlocutory, or stereotyped speech; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  The examiner indicated that such symptoms resulted in occupational and social impairment with reduced reliability and productivity, and he assigned a GAF score of 56.  However, the examiner also indicated that the veteran's psychiatric symptoms interfered with his ability to work and rendered him unable to secure and maintain substantially gainful employment.  

Similar psychiatric symptomatology was present on VA examinations in April 2012 and May 2017.  These VA examiners assessed the Veteran with a GAF score of 55.  However, upon examination in May 2017, the VA examiner also indicated that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Moreover, the examiner found that, in addition to other symptoms which may interfere with occupational tasks, the Veteran's depressed mood prevents completion of tasks at work.  

Pertinent VA medical center (VAMC) records from 2011 to 2016 document continued treatment for PTSD symptomatology, including problems with concentration, difficulty staying on task, problems completing tasks, memory problems, and poor cognition.  These records also show the Veteran's consistent reports of being unemployed.  GAF scores were assessed ranging from 57 to 59.  
The Board has considered the assigned GAF scores which range from 55 to 59.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), GAF scores ranging from 51 to 60 are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In any event, the Board finds that, despite the assigned GAF scores of 55 to 59 (indicating moderate symptoms), the description of the Veteran's symptoms more adequately identifies the severity of his psychiatric condition at that time.  

In this regard, the Board finds that the Veteran's PTSD symptoms have resulted in total occupational and social impairment.  Chiefly, as described above, the totality of the evidence indicates that the Veteran's symptomatology prevents him from completing occupational tasks and, otherwise, from obtaining and sustaining gainful employment.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and concludes that an initial 100 percent rating is warranted for PTSD for the entire appeal period.

Analysis - TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent scheduler rating, and the grant of a 100 percent scheduler rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  The Board acknowledges, however, that assigning a total schedular rating does not in every instance render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  More specifically, the issue of TDIU is not moot when it could be granted for a disability other than the disability for which a 100 percent rating is in effect because there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

Consistent with this decision, the Veteran has been granted a 100 percent scheduler rating for his service-connected PTSD.  Furthermore, the facts demonstrate that any possible claim for TDIU would be based solely on the Veteran's PTSD.  Accordingly, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 100 percent rating for PTSD with depression is granted for the entirety of the appeal period, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to entitlement to a TDIU is dismissed.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


